Citation Nr: 0914981	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.

The Board notes that the issue of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD) was 
initially in appellate status.  Specifically, the Veteran 
filed a notice of disagreement with a June 2005 rating 
decision that assigned his a 30 percent disability rating for 
PTSD, after granting service connection for the same.  A 
statement of the case (SOC) on that issue was provided to the 
Veteran in February 2006.  The SOC also addressed the 
increased rating issue for hearing loss.  Reference is made 
to February 2006 Report of Contact that indicated that the 
Veteran would be willing to withdraw his claim for an 
increased rating for PTSD if his disability rating was 
increased from 30 percent to 50 percent.  By a rating action 
dated in February 2006, a 50 percent rating was assigned for 
PTSD.  The Veteran's March 2006 substantive appeal (VA Form 
9) clearly indicates that he is only appealing the issue of 
an increased rating for hearing loss.  Thus, the Board 
construes the issue of entitlement to an increased rating for 
PTSD to have been withdrawn prior to it becoming ripe for 
appellate consideration and entering its jurisdiction.


REMAND

The Veteran alleges his hearing loss is far worse than 
currently rated.  Specifically, he indicates he currently 
wears hearing aids and requires sound to be place on full 
volume to hear effectively.  He also alleges he partially 
reads lips in order to completely understand speech around 
him.  At the very least, the Veteran alleges his hearing loss 
requires a compensable rating based on extra-schedular 
effects his hearing loss has on his everyday life.

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or the Court) recently further defined 
the VA's duty to notify obligations in increased rating 
claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Since Vazquez-Flores was decided during the pendency of this 
appeal, the Veteran did not receive such notice in the exact 
form described.  The RO should send the Veteran corrective 
VCAA notice.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was last afforded a VA audiological 
examination in June 2005, nearly four years ago.  Since that 
time, the Veteran alleges his hearing loss has worsened.  VA 
outpatient treatment records indicate the Veteran became 
eligible for hearing aids in March 2005.  Treatment records 
beyond December 2005, however, are not in the claims folder.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Especially in light 
of the Veteran's contention that his hearing loss has 
worsened, the RO must make efforts to obtain all current VA 
outpatient treatment records from 2006 to the present.  A new 
VA examination is also indicated.

Finally, as indicated above, it appears the Veteran is 
raising extra-schedular considerations for entitlement to an 
increased rating.  The RO never considered whether an extra-
schedular rating is appropriate nor informed the Veteran of 
the laws and regulations pertaining to extra-schedular 
considerations.  Corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied as 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
Veteran and his representative must be 
given notice that:

he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life;

should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

he can submit relevant medical and lay 
evidence, or ask VA to obtain such 
evidence, which would show entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain the Veteran's medical records 
for audiological treatment from the VAMC 
in Kansas City, Missouri from February 
2006 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After the above development is 
complete, schedule the Veteran for an 
appropriate VA examination to ascertain 
the severity of his service- connected 
bilateral sensorineural hearing loss. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should also comment on the overall affect 
the Veteran's disabilities have on his 
employability and daily life.

4. After the above is complete, 
readjudicate the Veteran's claim also 
specifically considering whether referral 
for extraschedular considerations is 
warranted.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




